                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE



     UNITED STATES OF AMERICA                             )
                                                          )
                                                          )
     V.                                                   )              No.   2:18-CR-160
                                                          )
     NICHOLAS NASSIF HAYEK                                )



                                         VERDICT FORM


            We, the members of the jury, find unanimously from all the evidence, as follows:



            1.      As to Count One of the Superseding Indictment charging a violation of 18

     U.S.C. § 2422(b) (enticement of a minor to engage in criminal sexual activity), we find the

     defendant:



                               NOT GUILTY

                      ✓        GUILTY




Case 2:18-cr-00160-JRG-CRW Document 156 Filed 07/30/21 Page 1 of 3 PageID #: 431
            2.      As to Count Two of the Superseding Indictment charging a violation 18

     U.S.C. §§ 2251(a) and (e) (enticement of a minor to engage in sexually explicit conduct

     for the purpose of producing visual depictions for distribution), we fmd the defendant:



                                NOT GUILTY

                                GUILTY



            3.      As to Count Three of the Superseding Indictment charging a violation of 18

     U.S.C. § 1470 (transfer of obscene material to an individual who had not attained the age

     of sixteen), we find the defendant:



                               NOT GUILTY

                        /        GUILTY



            4.      As to C~unt Four of the Superseding Indictment charging a violation 18

     U.S.C. §§ 2252A(a)(2)(A) and (b)(l) (receipt of child pornography), we find the defendant:



                               NOT GUILTY

                       /GUILTY




                                                 2




Case 2:18-cr-00160-JRG-CRW Document 156 Filed 07/30/21 Page 2 of 3 PageID #: 432
.   .



                    5.      As to Count Five of the Superseding Indictment charging a violation 18

             U.S.C. §§ 2252A (a)(5)(B) and (b)(2) (possession of child pornography), we find the

             defendant:



                                       NOT GUILTY

                             /         GUILTY




             [lfyou have found the defendant "not guilty" of Count Five, please skip question 5A and

             have the foreperson sign the verdict form.     lf you have found the defendant "guilty" of

             Count-Five, please proceed to question 5.A.]



                    5A.    Do you, the members of the jury, find that the child pornography involves

             a prepubescent minor or a minor under the age of twelve (12):




                                      NO




                                                            Foreper


                                                            Date:         7,b°fa'/

                                                          3




        Case 2:18-cr-00160-JRG-CRW Document 156 Filed 07/30/21 Page 3 of 3 PageID #: 433
